                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TANOH KOUAME INNOCENT,                     :
    Petitioner                             :
                                           :              No. 1:19-cv-184
      v.                                   :
                                           :              (Judge Kane)
ATTORNEY GENERAL OF THE                    :
UNITED STATES,                             :
     Respondent                            :


                                       ORDER

      AND NOW, on this 16th day of April 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. No.
         1), is DISMISSED WITHOUT PREJUDICE as premature; and

      2. The Clerk of Court is directed to CLOSE this case.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
